United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Lauderdale, FL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-1485
Issued: March 19, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
On June 19, 20171 appellant filed an application for review of a December 21, 2016
decision of the Office of Workers’ Compensation Programs (OWCP), under File No. xxxxxx744,
in which OWCP denied appellant’s claim for intermittent wage-loss compensation for the period
December 3, 2005 to August 4, 2007.2 The appeal was docketed as number 17-1485.
By decision dated December 21, 2016, OWCP noted that appellant had another claim for
a traumatic work incident that occurred on October 3, 2006, File No. xxxxxx656.3 In denying
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from December 21, 2016, the date of OWCP’s last decision was
June 19, 2017. Since using June 20, 2017, the date the appeal was received by the Clerk of the Appellate Boards
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the U.S.
Postal Service postmark is June 19, 2017, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2
On May 11, 2007 appellant, a window clerk, filed an occupational disease claim for an emotional condition after
a customer threatened bodily harm and harassed her over a period of time. OWCP accepted appellant’s claim for
major depression recurrent episode and post-traumatic stress disorder. On the claim, appellant noted filing a separate
traumatic injury claim in October 2006 for harassment by the same postal customer.
3

This claim was denied on November 22, 2006.

appellant’s claim for intermittent compensation from December 3, 2005 to August 4, 2007 under
claim number xxxxxx744, the claim presently before the Board, the claims examiner referenced a
prior OWCP decision dated February 11, 2009. In this decision OWCP reviewed evidence from
claim number xxxxxx656, and noted that appellant had filed a traumatic injury claim (Form CA-1)
on October 3, 2006, alleging that she developed migraine headaches and panic attacks from
harassment from a postal customer. On December 21, 2016, in File No. xxxxxx744, OWCP
denied compensation after October 3, 2006 as being related to claim number xxxxxx656. It
appears that both File Nos. xxxxxx744 and xxxxxx656 pertain to emotional condition claims
relating to harassment by a postal customer and intermittent disability on and after
October 3, 2006. The Board is unable to view claim number xxxxxx656 on the Integrated Federal
Employees’ Compensation System (IFECS).
The Board has duly considered the matter and notes that the case is not in posture for a
decision. The claim before the Board, case file number xxxxxx744, pertains to an emotional
condition claim in which OWCP denied appellant’s claim for intermittent wage-loss compensation
for the period December 3, 2005 to August 4, 2007. In the December 21, 2016 decision, OWCP
referenced another claim for an emotional condition pertaining to alleged harassment by a postal
customer occurring on October 3, 2006. OWCP decisions noted reviewing evidence from OWCP
File No. xxxxxx656 in reaching a decision denying compensation after October 3, 2006 as being
related to File No. xxxxxx656. However, as noted, File No. xxxxxx656 is not presently accessible
by the Board. Pursuant to its procedures, OWCP has determined that cases should be combined
where correct adjudication depends on cross-referencing between files.4 For a full and fair
adjudication, the Board must be able to review the contents of OWCP claim file numbers
xxxxxx744 and xxxxxx656.
The case will be remanded to OWCP to combine these claim files. Following this and such
other development as deemed necessary, OWCP shall issue an appropriate merit decision on the
matter to preserve appellant’s appeal rights.

4
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

IT IS HEREBY ORDERED THAT the December 21, 2016 decision be set aside and the
matter remanded to OWCP for further proceedings consistent with this order.
Issued: March 19, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

